Citation Nr: 0007373	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-25 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for flat feet.  Subsequently, a March 1997 
rating decision, in part, denied service connection for PTSD 
and denied the veteran's attempt to reopen his claim for 
service connection for a duodenal ulcer.  

The issue of entitlement to service connection for PTSD is 
the subject of a remand which follows the Board's decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records reveal that the veteran 
entered military service with pes planus (flat feet).  

3.  There is no indication in the service medical records 
that the veteran's pre-existing pes planus increased in 
severity during his period of military service.  

4.  There is no competent medical evidence of record showing 
any treatment for the veteran's alleged pes planus. 

5.  The RO denied service connection for a duodenal ulcer in 
July 1957.  The veteran was notified of this decision in July 
1957 but did not file an appeal. 

6.  No competent medical evidence establishing a relationship 
between the veteran's current duodenal ulcer disability and 
the veteran's active military service has been received since 
the July 1957 RO decision.  

7.  The evidence received since the July 1957 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991); 38 C.F.R. § 3.303 (1999). 

2.  The July 1957 decision of the RO denying service 
connection for a duodenal ulcer is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

3.  Evidence received since the July 1957 RO decision denying 
service connection for a duodenal ulcer is not new and 
material, and the veteran's claim for service connection for 
a duodenal ulcer has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Pes Planus

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established for a current 
disability in several ways including on the basis of 
aggravation.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1999).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991)(emphasis added).  Establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports 
along with some medical treatment reports.  On the veteran's 
February 1943 entrance examination noted that the veteran's 
feet were abnormal.  The examination reports indicates "pes 
planus first degree NS.  No marked deformity or ridigity or 
weakness NCD [not considered disabling]."  On the veteran's 
November 1945 separation examination report the veteran's 
feet were "normal" with no abnormalities noted by the 
examining physician.  There is no indication in any of the 
service medical records of any complaints of, or treatment 
for, foot pain and/or flat feet.  

Subsequent to service, there is absolutely no competent 
medical evidence showing any treatment for the veteran's pes 
planus.  The veteran has not submitted any competent medical 
evidence related to his claim for service connection for pes 
planus.  

In May 1998 the veteran presented sworn testimony at a 
hearing before a RO hearing officer.  With respect to his 
feet, the veteran testified that he had blisters on his feet 
during service.  He also testified that he gets calluses on 
his feet.  

The best summary of the veteran's claim is contained on his 
July 1995 substantive appeal, VA Form 9.  He states "feet:  
I contend that the evidence is clear that my flat feet were 
aggravated by my military service.  It was noted on my 
induction physical I had 1 degree flat feet.  Upon my 
separation from military service my feet were worse.  The 
feet are even worse today."  

Essentially, the only evidence which supports the veteran's 
claim is a single service department examination report which 
is over half a century old.  Save for the veteran's 1943 
entrance examination report, there is no indication in any of 
the service medical records that the veteran's flat feet 
increased in severity during service.  While the veteran 
testified that his flat feet have "gotten worse," the 
service medical records do not show any complaints, or 
treatment, related to the veteran's feet.  His feet were 
noted to be normal on separation.  The veteran has also 
submitted absolutely no competent medical evidence related to 
his claimed foot condition showing any current disability, or 
any treatment in the over fifty years since he separated from 
military service.  The evidence of record reveals that the 
veteran's pes planus existed prior to his military service 
and did not increase in severity during service.  As such, 
the strong preponderance of the evidence is against the 
veteran's claim for service connection for pes planus.  

II.  Duodenal Ulcer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Ulcers may be presumed to have been incurred during active 
military service if they are manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  


When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).  If the newly presented 
evidence is not "new," the claim to reopen fails on that 
basis and no further analysis of the evidence is required.  
Similarly, if "new" evidence is not "material" in the 
sense that it is does not bear directly and substantially on 
the matter under consideration, nor is it so significant that 
it must be considered in order to fairly decide the merits of 
the claim the claim to reopen fails on that basis and the 
inquiry ends.  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the appellant has submitted new and material evidence to 
reopen this claim will be made pursuant to the definition of 
new and material evidence contained in 38 C.F.R. § 3.156(a), 
as discussed above.  It is not necessary to remand this claim 
because no prejudice to the appellant results from the 
Board's consideration of this claim.  He was provided notice 
of the applicable laws and regulations regarding new and 
material evidence, including 38 C.F.R. § 3.156.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the Board's 
review of this claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  

In this case, the RO denied service connection for a duodenal 
ulcer in a July 1957 rating decision and notified the veteran 
of the decision that same month.  The veteran did not appeal 
the RO decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991).  

The matter under consideration in this case is whether a 
duodenal ulcer was incurred during the veteran's active 
military service, or became manifest to a degree of 10 
percent in the first post-service year.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented, or secured, since the July 1957 RO decision on the 
merits which is relevant to, and probative of, this matter 
under consideration.

The evidence of record at the time of the July 1957 RO rating 
decision which was relevant to the veteran's claim for 
service connection for a duodenal ulcer was:  the veteran's 
service medical records; VA medical treatment records; two 
lay statements received in June 1957; and, two physicians' 
statements received in June 1957.  

As noted above, the veteran's service medical records appear 
to be complete.  There is absolutely no indication in any of 
the veteran's service medical records of any complaints of, 
or treatment for, a stomach disorder and/or a duodenal ulcer.  

VA hospital records dated November 1955 reveal a diagnosis of 
perforated peptic ulcer which required surgical treatment.  
Lay statements from a service comrade and the veteran's wife 
were received in June 1957.  These statements indicate that 
the veteran had "heartburn" and stomach complaints during 
service.  

A letter from Dr. Moore, a private physician, was received in 
June 1957.  The physician stated that the veteran "said he 
was treated in 1946 or 1947 but do to records being destroyed 
by fire . . .  I do not have any remembrance of case."  
Another letter from Dr. Watkins, a private physician, states 
that he examined the veteran in April 1957 and that the 
veteran had chronic gastritis.  

Evidence submitted since the July 1957 RO decision that 
refers to the veteran's duodenal ulcer includes:  a July 1958 
VA examination report; two lay statements submitted in 
October 1995; and the veteran's testimony at a May 1998 
hearing.  The July 1957 VA examination report merely confirms 
a diagnosis of duodenal ulcer.  The lay statements assert 
that the veteran had stomach trouble during service.  

The veteran's testimony at the 1998 RO hearing officer 
hearing was to the effect that he had heartburn and stomach 
symptoms during service.  He testified that he did not seek 
treatment during service and that he had post-service 
treatment within a year but that the physician had died and 
no records were available.  The veteran's testimony is not 
competent to establish that he incurred a duodenal ulcer 
during his active service.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

The Board concludes that this evidence is not new because it 
is duplicative of evidence which was already of record at the 
time of the July 1957 rating decision.  Since the evidence is 
not new it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the July 1957 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a duodenal 
ulcer remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).


ORDER

Service connection for bilateral pes planus is denied.  

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a duodenal 
ulcer, that benefit remains denied.


REMAND

The veteran  claims that he incurred post traumatic stress 
disorder (PTSD) as a result of combat service during World 
War II.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In the present case the veteran's claim for service 
connection for PTSD requires re-adjudication.  Under 38 
U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304 (1999), and 
the applicable VA Manual 21-1 provisions, the evidence 
necessary to establish the occurrence of the recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was ". . . engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
present case the RO has solicited information from the 
veteran and from the service department with respect to the 
alleged inservice stressors.  However, the RO has not mad a 
determination as to whether the veteran engaged in combat 
with the enemy under 38 U.S.C.A. § 1154(b) (West 1991).

The Board also notes that the October 1995 VA examination is 
inadequate.  The examiner was not informed which stressors 
the RO had established.  Upon reviewing Zarycki v. Brown, 6 
Vet. App. 91 (1993) and West v. Brown, 7 Vet. App. 70 (1994), 
it appears that in approaching a claim for service connection 
for PTSD, the question of the existence of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  In light of the foregoing 
and recognizing the VA's duty to assist the veteran in the 
development of facts pertinent to his claim, when the claim 
is remanded, further development of the claim for PTSD should 
occur. 

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
examined by a VA psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination should be 
conducted with consideration of the 
criteria for PTSD.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
the examiner determines that the veteran 
has any psychiatric disorder in addition 
to PTSD, the examiner should determine 
the relationship of any such disorders 
among themselves (including etiological 
origin and secondary causation) and 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, it should 
be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory and the Mississippi Scale for 
Combat-Related PTSD, are to be 
accomplished.  The diagnosis should be in 
accordance with Duran v. Brown, 7 Vet. 
App. 216 (1994), Zarycki, and West.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physician include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner. 


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving service 
connection for PTSD will be postponed until the remand action 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals


 



